Citation Nr: 1200258	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  07-39 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for right leg disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to May 1975.

This case comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In that decision, the RO, among other things, denied entitlement to service connection for right leg condition.

In April 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development, specifically a VA examination as to whether a current right leg disability was related to symptoms in service or more likely of post service onset and unrelated to service.  As shown below, the RO/AMC complied with the Board's remand instructions by affording the Veteran an adequate examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A right leg disability did not manifest in service or for many years thereafter and is unrelated to service. 


CONCLUSION OF LAW

A right leg disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2006 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for right leg problem (as it was then characterized).  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the March 2006 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in a subsequent March 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran was also afforded a July 2011 VA examination.  For the reasons stated below, the examination was adequate, notwithstanding the argument of the Veteran's representative in the November 2011 informal hearing presentation.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for right leg disability is thus ready to be considered on the merits.

Analysis
 
As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims he has a right leg disability that is related to service.  The STRs contain a September 1962 treatment record indicating that the Veteran complained of pain in the right side that was aggravated by walking and driving, primarily the right leg.  Following examination, there was an impression of mild strain.  Post service records include an August 1995 treatment note from the U.S. Naval Hospital in Guam indicated that the Veteran complained of periodic numbness of the right anterior thigh, primarily while standing, which was relieved by walking.  The assessment was periodic compression, right anterior femoral curve.  A June 2000 treatment note from the same facility indicated that the Veteran complained of numbness to the right inner side of the thigh when standing, but he stated that the affected area did not feel numb when sitting.  After examination, the assessment was myalgia/muscle strain.  There are also June and November 2004 treatment notes indicating that the Veteran complained of chronic right leg numbness.

On the July 2011 VA examination, the initial diagnosis was right anterior femoral nerve neuropathy.  Also noted was neuritis with neuralgia  but no muscle wasting or atrophy.  A Peripheral Nerve Conduction test of the bilateral lower extremities was performed.  The report of this test indicated that there were finding suggestive of right lateral femoral cutaneous neuropathy due to decreased amplitude and also findings of mild bilateral superficial peroneal sensory neuropathy at the ankle.  After noting these findings, the July 2011 VA examiner modified the diagnosis to right lateral femoral cutaneal neuropathy.
 
The primary issue in this case is whether the Veteran's current right leg disability is related to service, particularly the symptoms noted in the September 1962 STR.  After reviewing the claims file and examining the Veteran, the VA examiner concluded that the diagnosed right lateral femoral cutaneal neuropathy was not likely ("less likely as not") caused by or related to symptoms in service, but was more likely ("more likely as not") caused by or the result of post service onset and unrelated to service.  He interpreted the September 1962 STR as stating that the Veteran was evaluated for complaints of right lower quadrant pain that was aggravated by walking and during moving his right leg, with examination findings of abdomen flat, no masses, testicles equal size, bilateral descended testes, normal penis, inguinal very small and tight, patient feels spermatic cord on right and is worried about it with impression of mild strain.  The July 2011 VA examiner wrote that his interpretation of the note was that the strain referred to was mild abdominal strain with movement of the right leg aggravating the abdominal strain, and not a strain of the right leg.  The July 2011 VA examiner also noted that this was the only note in the STRs that indicated anything in the right leg.

The examiner also referenced post service medical records including those of June 1992, August 1995, June 2000, June and November 2004, and April 2006, which showed complaints of right leg pain and numbness and diagnoses of superficial vein thrombosis and periodic compression right anterior femoral cutaneous nerve.  The examiner also noted that the Veteran stated during the examination that he never injured his right leg (although noting that it was a long time period to remember), and that the Veteran complained of current pain and numbness in the upper right thigh, which he treated by sitting and rubbing his leg until the pain subsides rather than medication.  In explaining the reasons for his conclusion, the VA examiner noted that there was no evidence in the STRs of any right leg condition and noted that the STR referred to an abdominal strain rather than the right leg.  He also noted the post service evaluations for right thigh numbness.  After noting the results of the Peripheral Nerve conduction test, the VA examiner reiterated that, after review of the claims file, he did not see any medical evidence in the STRs of any right leg condition and that the STR noted by the Board in its April 2011 remand was not related to the right leg, but, rather, an abdominal strain.  Based on this analysis, he concluded that the right lateral femoral cutaneal neuropathy was not likely caused by or related to symptoms in service but more likely caused by or the result of post service onset and unrelated to service.

The Board finds that the July 2011 VA examination was adequate because the examiner explained the reasons for his conclusion based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).  The Veteran's representative made two arguments in support of the November 2011 informal hearing presentation contention that the examination was inadequate and a remand warranted for a new examination.  First, he argued that the examiner provided his own interpretation of the September 1962 STR (that it referred to abdominal rather than right leg strain) and based his conclusion on that interpretation, while the Board had recognized complaints of right leg pain in service.  Second, he argued that the examiner failed to provide the etiology of the Veteran's right leg disability, opining merely that it was unrelated to service and, thus, the etiology of the Veteran's right leg condition remains unknown.  The Board finds both of these arguments unpersuasive, for the following reasons.

As to the interpretation of the STRs, its April 2011 remand the Board initially characterized the STR similarly to the July 2011 VA examiner, as showing complaints of right side pain aggravated by walking and driving, particularly the right leg.  The Veteran's representative is correct, however, that the Board did subsequently state in the remand that the Veteran should be afforded a VA examination "to determine whether right leg strain in service is implicated in the more recent right lower extremity conditions that include assessments of muscle strain."  The Board finds that the opinion of the July 2011 VA examiner as to the meaning of the September 1962 STR is of greater weight than the Board's own interpretation in the prior remand.  The July 2011 VA examiner is a health care professional, while the Board cannot render its own independent medical judgments.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  See also McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (generally, the Board is "not competent" to render "medical assessments" in the first instance).   Moreover, the July 2011 VA examiner gave a thorough and detailed explanation of why he interpreted the September 1962 STR to refer to an abdominal rather than right leg strain, including reciting the exact language used in the treatment notes and rendering his conclusion in light of this language.  Consequently, his opinion on this question, which involves an assessment of the terminology used in a medical treatment note, is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Therefore, the fact that the July 2011 VA examiner interpreted the language of the September 1962 STR differently than the Board does not render the examination inadequate.

Second, the argument that the examiner failed to provide the etiology of the right leg disability, opining merely that it was unrelated to service, is inaccurate.  The examiner opined both that the current right leg disability was not likely related to service and that it was more likely caused by or the result of post service onset, and he had cited language from the post service treatment notes indicating he had reviewed and considered them in reaching this determination.  Significantly, in its April 2011 remand, the Board had specifically instructed that the examiner provide an opinion as to whether a) the Veteran has a current right leg condition related to symptoms in service or b) the claimed right leg disorder is more likely related of post service onset and unrelated to service.  The examiner answered precisely these questions.  Consequently, the examination was adequate and the RO/AMC complied with the Board's remand instructions by affording the Veteran this VA examination.

The Board must also consider the Veteran's own opinion that the current right leg disability is related to service which he indicated generally in his written statements.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to whether his right lateral femoral cutaneal neuropathy is related to service is testimony as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran is competent to so testify, the thorough and reasoned conclusion of the July 2011 VA examiner is entitled to greater probative weight than the Veteran's general lay assertions.

The weight of the evidence thus reflects that the current right leg disability is unrelated to service.  The Board has also considered whether service connection is warranted on any other basis and finds that it is not.  The STRs did not contain any other references relating to the right leg.  There is no separation examination report from the Veteran's last period of service, but the February 1965 reenlistment examination report, subsequent to the September 1962 treatment note, indicated that the lower extremities were normal.  Moreover, on the February 1965 report of medical history the Veteran indicated that he was in good health and that he did not have and had never had arthritis or rheumatism, bone, joint, or other deformity, lameness, trick or locked knee, or neuritis.  In addition, as noted above, the first evidence of treatment for right leg symptoms was many years after service.  The evidence thus reflects that right leg disability did not manifest in service or for many years thereafter.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  The Board notes that the Veteran did not specifically contend in his written statements that he injured his right leg in service or that there was continuity of right leg symptomatology.  To the extent that he did so implicitly, the Board finds that the contemporaneous evidence of a lack of in-service right leg injury or continuity of right leg symptomatology is of greater probative value than the statements of the Veteran made during the course of an appeal of the denial of compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Such testimony as to in-service injury or continuity of symptomatology is therefore not credible.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for right leg disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).






ORDER

Entitlement to service connection for right leg disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


